Citation Nr: 0200461	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) original rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
January 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
which granted service connection for bilateral hearing loss, 
and assigned an initial zero percent evaluation effective 
June 14, 1999.  In May 2001, the RO changed the above-
mentioned effective date to June 11, 1999.

The Board also notes that the RO, by letter dated in July 
2001, requested that the veteran provide clarification as to 
whether he wished to disagree with the 10 percent disability 
rating assigned for his service-connected tinnitus in May 
2000.  While review of the record shows that the veteran has 
not responded to the RO's July 2001 letter, the veteran is 
shown to have expressed disagreement with the rating assigned 
for his tinnitus in March 2001.  As such, as will be 
discussed in the REMAND portion of this decision, this matter 
must be returned to the RO for additional action.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 47.5 
decibels in the right ear and 47.5 decibels in the left ear, 
with speech recognition ability of 92 percent for the right 
ear and 72 percent for the left ear; the veteran has level I 
hearing impairment in the right ear and level IV hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the evidence of record shows that the veteran 
complains of, in essence, bilateral hearing loss.  
Specifically, he asserts that he has trouble hearing during 
conversations where background noise is present, and that he 
reads lips due to his hearing loss.  

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In reference to the issue now before the Board concerning 
entitlement to an increased rating for bilateral hearing 
loss, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
appellant was notified in the May 2000 rating decision of 
record as to the reasons why a zero percent rating was 
warranted.  Further, the May 2001 statement of the case (SOC) 
informed the veteran that the medical evidence of record did 
not, in essence, satisfy the requirements of the pertinent 
schedular criteria to warrant a disability rating higher than 
that which was awarded the veteran for his service-connected 
bilateral hearing loss.  Additionally, the SOC also informed 
the veteran of the applicable regulatory requirements set out 
in the schedular criteria.  Also, a supplemental statement of 
the case (SSOC) provided the veteran in July 2001, informed 
the veteran that the requirements of the pertinent schedular 
criteria sufficient to warrant an increased disability rating 
had not been demonstrated.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, and SSOC informed him of the 
information and evidence needed to support the grant of a 
higher rating and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 1991 & Supp. 2001).  The Board notes that the 
veteran has provided VA with the name of a private audiology 
practice at which he was examined in 2000, and that records 
of this examination have been obtained.  Also, review of the 
evidentiary record does not show that the veteran has 
indicated that there are other medical records which have not 
been obtained by VA and which the review of may be beneficial 
to his increased rating claim.  

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2001); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such an examination was 
conducted in September 2000, in which during the course of 
the examination the examiner recorded the veteran's medical 
history and provided comprehensive examination findings.  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999, one day prior to 
the date in which the veteran's informal claim concerning the 
issue on appeal was received by VA.  64 Fed. Reg. 25202-25210 
(1999).  The Board parenthetically notes that the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test, and 
indicating that there was no proposed change in this method 
of evaluation).  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
amended Rating Schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Diagnostic Codes 6100-6110 (2001).  

In the instant case, the record shows that entitlement to 
service connection for bilateral hearing loss was granted by 
the RO in May 2000, and a noncompensable disability 
evaluation level was assigned following review of, in 
pertinent part, the veteran's January 1975 service discharge 
examination, an April 1998 private audiology examination, and 
the report of a VA audiological examination conducted in 
August 1999.  The noncompensable evaluation assigned by the 
RO in May 2000 has remained in effect since that rating 
action.  

A VA outpatient treatment record dated in June 2000 shows 
that the veteran complained of hearing loss.  A VA audiology 
progress note dated in September 2000 indicates that the 
veteran was seen for hearing aid evaluation at Providence 
Medical Center earlier in September 2000.  It was also 
reported that the veteran was described as being a poor 
candidate for bilateral hearing aids, and that he had normal 
hearing through 2000 decibels. 

The report of the September 2000 fee-basis audiological 
examination shows that the veteran indicated that he had had 
bilateral hearing loss since 1972, and that the loss had 
gradually gotten worse.  He added that he had difficulty 
hearing at family gatherings and in restaurants, and that he 
had never worn hearing aids.  The veteran also informed the 
examiner that he was exposed to high levels of noise for two 
years while in the service.  He also mentioned that he 
experienced bilateral tinnitus, and that he also had 
sensations of imbalance or lightheadedness, which began in 
1984.  

Audiological evaluation results from the September 2000 
examination, which the Board points out is the most recent 
audiological testing of record, indicate that right ear 
auditory thresholds in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz (Hz) were 25, 25, 65, and 75 decibels, 
respectively.  These results translate to an average puretone 
threshold of 47.5 decibels.  Speech audiometry testing 
revealed speech recognition ability of 92 percent in the 
right ear.  The veteran's left ear auditory thresholds in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 25, 30, 
65, and 70 decibels, respectively.  These results translate 
to an average puretone threshold of 47.5 decibels.  Speech 
audiometry testing revealed speech recognition ability of 72 
percent in the left ear.  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 47.5.  
The percent of discrimination was 92.  By intersecting the 
column in Table VI (38 C.F.R. § 4.85) for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is I.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was also 47.5.  The percent 
of discrimination was 72.  The resulting numeric designation 
for the left ear is IV.  See also 38 C.F.R. § 4.85, Table VI.

With a numeric designation of I for the better ear and IV for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation.

The RO has applied the Rating Schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
bilateral hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The Board also points out that the amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999).

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the September 2000 audiological examination were 55 decibels 
or greater, such findings were not present in all four of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  
Furthermore, the audiometric evaluation did not show puretone 
thresholds of either 30 decibels or less at 1,000 Hz or 70 
decibels or more at 2,000 Hz in either ear.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment more nearly approximates the criteria for the next 
higher evaluation under the recently amended regulations.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (2001).  Although the Board sympathizes with the 
veteran's difficulties due to hearing loss, the Board is 
constrained to abide by VA regulations.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves an 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, while the rating 
action appealed from was the initial grant of service 
connection for the veteran's bilateral hearing loss, the 
Board finds that the noncompensable disability evaluation 
currently assigned, based upon the evidence of record, is the 
highest rating assignable during the entire appeal period of 
the veteran's current claim.  Id. 


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.


REMAND

As noted in the INTRODUCTION section of this decision, the RO 
granted service connection for tinnitus in May 2000.  The 
veteran was notified of this decision in June 2000.  The 
veteran subsequently indicated disagreement with the 10 
percent rating assigned for his service-connected tinnitus as 
part of a VA Form 21-4142 (JF), received by VA in March 2001.  
However, the record does not reflect that a SOC has been 
issued regarding the veteran's claim for an increased rating 
for his tinnitus disability.  The Court has held that in a 
case in which a veteran expressed disagreement in writing 
with a RO decision and the RO failed to issue a SOC, the 
Board should remand the issue, as opposed to referring it 
there, for the issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).  See also Pond v. West, 12 Vet. 
App. 341 (1999).  Accordingly, the issue of entitlement to an 
increased rating for tinnitus must be remanded to the RO for 
additional action.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The RO should furnish the veteran with a 
SOC as to the issue of entitlement to an 
increased rating for tinnitus.  If the 
veteran perfects the appeal as to this 
issue, the issue should be returned to the 
Board for appellate review.  The issue 
should not be returned to the Board unless 
the veteran files a timely substantive 
appeal.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

